DEPARTMENT OF HEALTH AND HUMAN SERVICES
Departmental Appeals Board

Civil Remedies Division

In the Case of:

Howard B. Reife, D.P.M., APR 28, 1989

DATE:
Petitioner,
~ Vem Docket No. C-64

The Inspector General. DECISION CR 25

DECISION OF ADMINISTRATIVE LAW JUDGE
ON MOTION FOR SUMMARY DISPOSITION

The Inspector General (the I.G.) notified Petitioner on
August 31, 1988 that he was being excluded from
participation in Medicare and any State health care
programs for a period of five years.1/ The I.G. told
Petitioner that his exclusions were due to his conviction
of a criminal offense related to the delivery of an item
or service under the Medicare program. Petitioner was
advised that the law required five year minimum exclusions
from participation in Medicare and State health care
programs for individuals convicted of a program-related
offense.

Petitioner timely requested a hearing, and the case was
assigned to me for a hearing and decision. I conducted a
prehearing conference on December 20, 1988, at which the
I.G. stated that he intended to move for summary
disposition. I issued a prehearing Order on December 23,
1988, which established a schedule for filing the motion
and responding to it, and which also provided for oral
argument on the motion. The I.G. filed a motion for
summary disposition which was opposed by Petitioner.

ay "State health care program" is defined by section
1128(h) of the Social Security Act, 42 U.S.C. 1320a-7(h),
to include any State Plan approved under Title XIX of the
Act (Medicaid).
Petitioner also moved for summary disposition in his
favor. The I.G. requested leave to file a reply to
Petitioner’s motion, which I granted. Petitioner
requested oral argument, and I conducted oral argument in
Kansas City, Missouri, on April 17, 1989.

I have considered the arguments of the parties, the
undisputed material facts, and applicable law and
regulations. I conclude that the exclusions imposed and
directed by the I.G. are mandatory. Therefore, I am
deciding this case in favor of the I.G.

ISSUES
The issues raised by the parties are whether:

1. the delegation of authority by the Secretary of
Health and Human Services (the Secretary) to the I.G. to
determine and impose or direct exclusions pursuant to
42 U.S.C. 1320a-7 is unlawful;

2. the Secretary is required to adopt regulations
implementing the 1987 revisions to 42 U.S.C. 1320a-7
before the I.G. may make exclusion determinations pursuant
to the law;

3. summary disposition is appropriate in this case;
and

4. given the undisputed material facts, the I.G.’s
determination to exclude Petitioner from participation in
the Medicare program, and to direct that he be excluded
from participation in State health care programs, for five
years, is mandated by law.

APPLICABLE LAWS AND REGULATIONS

1. Section 1128 of the Social Security Act:
Section 1128(a)(1) of the Social Security Act, 42 U.S.c.

1320a-7(a) (1), requires the Secretary to exclude from
participation in the Medicare program, and to direct the
exclusion from participation in any State health care
programs of, any individual or entity "convicted of a
criminal offense related to the delivery of an item or
service" under Medicare or any State health care program.
"Conviction" is defined at 42 U.S.C. 1320a-7(i) to include
those circumstances when a party pleads guilty to a
criminal charge. The law provides, at 42 U.S.C.
1320a-7(c) (3) (B), that for those excluded under section
1320a-7(a), the minimum exclusion period shall be five
years.

The law also provides the Secretary with discretion in
certain enumerated circumstances to exclude parties from
participation in Medicare and to direct their exclusion
from participation in State health care programs.

42 U.S.C. 1320a-7(b) (1)-(14). The law does not prescribe
a minimum exclusion period in such cases.

The current law was enacted in August 1987 and embodies
revisions of preexisting law. Prior to August 1987, the
law provided, at 42 U.S.C. 1320a-7(a), that the Secretary
must bar from participation in Medicare, and direct
debarment from participation in State plans approved
under Title XIX, any physician or other individual
“convicted . . . of a criminal offense related to such
individual’s participation in the delivery of medical care
or services under title XVIII, XIX, or XxX... ."

Unlike current law, the law did not prescribe a minimum
suspension or exclusion period for such mandatory
suspensions. Furthermore, the law did not grant the
Secretary the discretionary exclusion authority for the
grounds now provided by 42 U.S.C. 1320a-7(b).

Both the pre-1987 law and the current law provide that an
excluded party may request a hearing as to the exclusion.
The law presently states, at 42 U.S.C. 1320a-7(f), that an
excluded party is entitled to a hearing to the same extent
as is provided in 42 U.S.C. 405(b). That section provides
that a party entitled to an administrative hearing by
virtue of an adverse decision by the Secretary shall be
given reasonable notice and opportunity for a hearing
before the Secretary "with respect to such decision."

2. Begulations Governing Suspension, Exclusion, or

Terminationof Practitioners, Providers, Suppliers of
Services, and Other Individuals: The Secretary delegated
to the I.G. the authority to determine, impose, and direct
exclusions pursuant to section 1128 of the Social Security
Act. 48 Fed. Reg. 21662 (May 13, 1983.) Regulations
governing suspension and exclusion of individuals pursuant
to section 1128 and this delegation are contained in

42 C.F.R. Part 1001. Section 1001.123(a) provides that
when the I.G. has conclusive information that an
individual has been convicted of a program-related crime,
he shall give that individual written notice that he is
being suspended (excluded) from participation. Section
1001.125(b) establishes criteria for the I.G. to use in
determining the appropriate length of exclusions in those
cases where the I.G. may exercise discretion.

Section 1001.128 provides that an individual excluded
based on conviction of a program-related offense may
request a hearing before an administrative law judge on
the issues of whether: (1) he or she was in fact,
convicted; (2) the conviction was related to his or her
participation in the Medicare, Medicaid, or social
services program; and (3) whether the length of the
exclusion is reasonable.

FINDINGS OF FACT AND CONCLUSIONS OF LAW

1. Petitioner is a Doctor of Podiatry. P. Ex.
A-1.2/

2. On March 28, 1988, Petitioner was charged with
the federal criminal offense of knowingly and willfully
making false and material statements and representations
in applications for Medicare payments. I.G. Ex. 4.

3. The criminal information filed against Petitioner
specifically charged him with executing and submitting
Medicare claim forms for podiatric services which
contained false and fraudulent statements relating to the
type of podiatry services allegedly provided to Medicare
patients. I1.G. Ex. 4,

4. The criminal information filed against Petitioner
was filed pursuant to a plea agreement entered between
Petitioner and the United States Attorney. I.G. Ex. 3.
The agreement recited that the information would be filed
against Petitioner, and that Petitioner agreed to plead
guilty to the charges contained in the information. Id.

2/ The parties’ exhibits and memoranda will be cited as
follows:

Petitioner’s Exhibit P. Ex. (letter-page number)
Inspector General’s Exhibit I.G. Ex. (number)
Inspector General’s Memorandum I.G.’s Memorandum at

(page)
Petitioner’s Memorandum P.’s Memorandum at (page)
Inspector General’s Reply I.G.’s Reply Memorandum

Memorandun at (page)
5. On May 25, 1988, Petitioner pleaded guilty to the
charges in the information. I.G. Ex. 5. Petitioner was
sentenced to three years’ probation, the requirement that
he contribute 400 hours of community service, a $5,000
fine, and a $25.00 special assessment. Id.

6. The offense which Petitioner pleaded guilty to is
a criminal offense related to the delivery of an item or
service under the Medicare program. 42 U.S.C. 1320a-
Ta) (1).

7. Petitioner’s guilty plea is a conviction as
defined by 42 U.S.C. 1320a-7(i).

8. The minimum mandatory exclusion period is five
years for a person who has been excluded based on
conviction of a criminal offense related to the delivery
of an item or service under Medicare.

9. The Secretary delegated to the I.G. the duty to
exclude from participation in Medicare, and to direct the
exclusion from participation in State health care
programs, persons whose exclusion is required or permitted
under 42 U.S.C. 1320a-7. 48 Fed. Reg. 21662 (May 13,
1983.)

10. I do not have authority to decide whether the
Secretary’s delegation of duties to the I.G. pursuant to
42 U.S.C. 1320a-7 is lawful. 42 U.S.C. 1320a-7(f);

42 U.S.C. 405(b); 42 C.F.R. 1001.128.

11. I do not have authority to decide whether the
Secretary is required to adopt regulations implementing
the 1987 revisions to 42 U.S.C. 1320a-7 before the I.G.
may make exclusion determinations pursuant to the law.
42 U.S.C. 1320a-7(f); 42 U.S.C. 405(b); 42 C.F.R.
1001.128.

12. There do not exist disputed issues of material
fact in this case; therefore, summary disposition is
appropriate. See Federal Rules of Civil Procedure,

Rule 56.

13. The I.G. excluded Petitioner from participation
in the Medicare program, and directed that Petitioner be
excluded from participation in State health care programs,
for five years, based on Petitioner’s conviction of a
criminal offense related to the delivery of an item or
service under the Medicare program. The exclusions are
mandatory and for the minimum period of time required by
law. 42 U.S.C, 1320a-7(a)(1) and (c) (3) (B).

ANALYSIS

The I.G. bases his motion for summary disposition on
Petitioner’s conviction of a federal criminal offense of
making false statements and representations in claims for
Medicare reimbursement, and the provisions of 42 U.S.C.
1320a~7(a) (1), which mandate five year exclusions from
participation in the Medicare and State health care
programs for persons convicted of criminal offenses
related to the delivery of an item or service under the
Medicare or Medicaid programs. The 1.G. asserts that
Petitioner was convicted of an offense "related to" the
delivery of an item or service under the Medicare program;
therefore, Petitioner’s exclusions were mandatory.

Petitioner does not deny that he was convicted of a
criminal offense, nor does he deny the particulars of his
conviction. However, he challenges his exclusions on the
following bases: (1) the Secretary’s delegation of
authority to the I.G. to impose and direct exclusions
pursuant to 42 U.S.C. 1320a-7 is unlawful;

(2) Petitioner’s exclusions are contrary to law because
the Secretary has not yet adopted regulations implementing
the 1987 revisions to 42 U.S.C. 1320a-7, and the I.G. is
relying on "unpublished guidelines/directives" to
determine exclusions; and (3) the I.G. improperly
characterized the crime for which Petitioner was

convicted as an offense "related to" the delivery of an
item or service under the Medicare program, and improperly
imposed and directed exclusions on Petitioner pursuant to
42 U.S.C. 1320a-7(a) (1), whereas the offense for which he
was convicted should be characterized as an offense for
which discretionary exclusions, rather than mandatory
exclusions, would be appropriate, pursuant to 42 U.S.C.
1320a-7(b) (1), (b) (6), or (b) (7).

Petitioner also contends that a factual controversy exists
in this case and that he is therefore entitled to an
evidentiary hearing. Petitioner claims that if he is
denied a hearing, such denial constitutes improper
application of "collateral estoppel" to the case. See
P.’s Memorandum at 26.

Petitioner’s arguments in this case are in many respects
identical to arguments made by petitioners in Jack W.
Greene v. The Inspector General, Docket No. C-56, decided
January 31, 1989, and Michael I. Sabbagh, M.D. v. The
Inspector General, Docket No. C-59, decided February 22,
1989. Counsel for Petitioner in this case also
represented petitioners in the Greene and Sabbagh cases.
Where appropriate, I will incorporate by reference my
analysis in Greene and Sabbagh in resolving the issues in
this case, rather than repeating verbatim the discussion
of those decisions.

1. Ido not have authority to decide whether the
Secretary lawfully delegated to the I.G. the duty to
impose and direct exclusions pursuant to 42 U.S.C.
1320a~7. Petitioner asserts that a "default judgment"
should be entered against the I.G. because the Secretary
has improperly delegated to the I.G. the authority to
impose and direct exclusions. P.’s Memorandum at 35-38.
Petitioner contends that the duty to impose and direct
exclusions is a "program operating responsibility" which
is prohibited from transfer to the I.G. by 42 U.S.C.
3526(a). P.’s Memorandum at 37. Thus, according to
Petitioner, exclusions imposed or directed pursuant to
this allegedly illegal delegation are invalid. Id. at 38.
The I.G. disputes these assertions, arguing that the
delegation of exclusion authority to the I.G. is nota
"program operating responsibility," and arguing further
that Congress has expressly approved the delegation.
I.G.’s Memorandum at 3-4.

The identical arguments concerning the lawfulness of the
delegation of exclusion authority to the I.G. were made by
petitioners in Greene and Sabbagh. In both cases I
decided that I lacked authority to hear and decide
contentions concerning the lawfulness of delegations of
authority from the Secretary to the I.G. My conclusion
was premised on my holding that neither 42 U.S.C. 1320a-7
nor 42 U.S.C. 405(b) (incorporated by reference in 42
U.S.C. 1320a-7) provided for administrative review of
regulations or policy determinations in exclusion cases.
I additionally held that the Secretary’s regulatory grant
of jurisdiction to administrative law judges to hear and
decide exclusion cases did not include a grant of
authority to decide the lawfulness of regulations and
policies. 42 C.F.R. 1001.128.

Petitioner offers nothing which augments that which was
asserted by petitioners in Greene and Sabbagh, and I
incorporate the analysis of those decisions, again
concluding that I do not have authority to hear and decide
Petitioner’s contentions concerning the delegation of
exclusion authority to the I.G.
2. Ido not have authority to decide whether the
Secretary is required to adopt requlations implementing
the 1987 revisions to 42 U.S.C. 1320a-7 before the I.G.
may make exclusion determinations pursuant to the law.
Petitioner asserts that the exclusions imposed on him are
invalid because the Secretary has not adopted regulations
implementing the 1987 revisions to 42 U.S.C. 1320a-7.
Petitioner predicates his argument on his claim that the
I.G. is relying on an "unpublished" regulation to
determine exclusions. P.’s Memorandum at 4-5. He also
bases his argument on an asserted requirement for the
Secretary to issue regulations clarifying allegedly
ambiguous provisions of the law. The I.G. denies that
regulations are necessary to implement the provisions of
42 U.S.C. 1320a-7, because the exclusion determination in
this case was made in accordance with "ascertainable
standards." Patchogue Nursing Center v. Bowen, 797 F.2d
1137, 1143 (2d Cir. 1986), cert. denied 107 S.Ct. 873
(1987).

Petitioner’s arguments again repeat those made by
petitioners in Greene and Sabbagh. In those cases I held
that I lacked authority to decide whether the Secretary
was under a duty to issue regulations before implementing
the 1987 law, for the same reason that I lacked authority
to determine the lawfulness of the Secretary’s delegations
to the I.G. Inasmuch as Petitioner makes no new argument
in this case, I incorporate the analysis of those cases
and again hold that I do not have authority to decide
whether the Secretary is obligated to issue regulations
implementing the 1987 revisions to 42 U.S.C. 1320a-7.3/

3. Summary disposition is appropriate in this case.
In both Greene and Sabbagh I held that the absence of
disputed material facts made summary disposition
appropriate. In Sabbagh I elaborated on the basis for
summary disposition, noting that summary disposition would
not be appropriate if the case hinged on disputed issues
of material fact, but that summary disposition should be

3/ As I noted in Greene and Sabbagh, my holding that I

do not have authority to resolve Petitioner’s claims
concerning the Secretary’s alleged obligation to issue
regulations makes it unnecessary at this point to decide
Petitioner’s contention that the law is ambiguous. But my
discussion at Part 4 of this Analysis and at analogous
parts of Greene and Sabbagh makes clear that the law is
not ambiguous.
entered where there was no disputed issue of material
fact, and where the undisputed facts demonstrated that one
party is entitled to judgment as a matter of law. Federal
Rules of Civil Procedure, Rule 56; Collins v. American
Optometric Ass’n., 693 F.2d 636 (7th Cir. 1982).

The issue which I must resolve in deciding the 1.G.’s
motion for summary disposition is whether the offense
which Petitioner was convicted of falls within the ambit
of 42 U.S.C. 1320a-7(a) (1). Certain facts must be
established in order for me to decide this issue. First,
I must determine whether Petitioner was "convicted" of an
offense. Here, there is no dispute, because Petitioner
concedes that his guilty plea constitutes a "conviction"
within the meaning of the law. P.’s Memorandum at 26.
Second, I must determine what offense Petitioner pleaded
guilty to. Again, there is no dispute on this question.
The I.G. has offered as an exhibit Petitioner’s plea of
guilty and Petitioner has not disputed the authenticity or
truthfulness of the document. I.G. Ex. 5.

The parties dispute whether Petitioner’s offense is
related to the delivery of an item or service under the
Medicare program. But, as the factual elements of this
issue have been established, the only question left for me
to determine is how Petitioner’s offense must be
characterized under the law. That is a legal question.

Petitioner asserts that there are disputed issues of
material fact in this case and argues that, as a
consequence, he is entitled to an evidentiary hearing.
P.’s Memorandum at 44. His assertion is grounded on his
allegation that, despite having pleaded guilty toa
criminal offense, he did not engage in unlawful conduct.
P.’s Memorandum at 26. From this, he argues that he is
“entitled to present . . . his side of the case." Id.
Petitioner argues further that entry of summary
disposition against him without permitting an evidentiary
hearing on the question of whether his conduct was
actually unlawful is an improper application of collateral
estoppel against him. P.’s Memorandum at 24, 26; see P.
Ex. A-1.

Petitioner’s argument is without merit, because the facts
which he alleges are not material to the issues in this
case. The act which triggers the mandatory exclusion
provisions of 42 U.S.C. 1320a-7(a)(1) is conviction of an
offense related to the delivery of an item or service
under the Medicare or State health care programs. The law
does not permit an individual convicted of such an offense
-10-

to argue against imposition of exclusions, on the ground
that he really wasn’t guilty of the offense he was
convicted of. Furthermore, in a case where the mandatory
exclusion provisions of subsection (a) (1) apply,
mitigating evidence is irrelevant.4/

Petitioner also offers the affidavit of a former
Department of Health and Human Services employee,
apparently as expert opinion to show that the offense
which Petitioner was convicted of was not an offense
related to the delivery of an item or service under the
Medicare or State health care programs. P. Ex. A~2.
Petitioners in both the Greene and Sabbagh cases made
similar offers. In both of those cases I held that how
the offenses which petitioners were convicted of should be
classified pursuant to 42 U.S.C. 1320a-7 is not a question
of fact, but of law. Expert opinion on this legal
question is irrelevant.

I conclude that there are no disputed issues of material
fact in this case. The only issues in dispute are legal
issues. Summary disposition is an appropriate mechanism
for deciding the case.

4. Given the undisputed material facts, the Ic.’s
determination to exclude Petitioner from participation in
the Medicare program, and to direct that he be excluded
from participation in State health care programs, for five
years, is mandated by law. The undisputed facts of this
case are that Petitioner pleaded guilty to, and was
convicted of, a criminal offense consisting of
fraudulently making false Medicare claims for podiatry
services. I.G. Ex. 5. The I.G. excluded Petitioner from
participation in the Medicare program, and directed that
he be excluded from participation in State health care
programs, for five years, pursuant to 42 U.S.C. 1320a-
7(a)(1) and (c)(3)(B). These sections require mandatory

4/ The mandatory exclusion provisions of 42 U.S.C. 1320a-
7(a)(1) and (c)(3)(B) establish a minimum exclusion period
of five years, but permit lengthier exclusions in
appropriate cases. The facts underlying Petitioner’s
conviction might be relevant if, pursuant to 42 U.S.C.
1320a-7(a) (1), the I.G. had imposed and directed
exclusions for a period greater than the statutory

minimum period of five years. The seriousness of
Petitioner’s conduct in that circumstance could be
relevant in assessing the reasonableness of the
exclusions. 42 C.F.R. 1001.125(b).
-1li-

five year minimum exclusions from participation in
Medicare and State health care programs, of five years,
for any individual or entity convicted of a criminal
offense related to the delivery of an item or service
under Medicare or any State health care program.

The offense which Petitioner pleaded guilty to is
indistinguishable from the offenses involved in the Greene
and Sabbagh cases. Petitioners in those cases were
convicted of defrauding the Medicaid program, by
misrepresenting the items for which reimbursement claims
were made (Greene), or by billing the program for a
fictitious service (Sabbagh).

In opposing the exclusions, Petitioner reiterates
arguments that failed in Greene and Sabbagh. His
principal contention is that the offense which Petitioner
was convicted of is not related to the delivery of an item
or service under Medicare, within the meaning of 42 U.S.C.
1320a-7(a) (1). He asserts that in 1987 Congress narrowed
the scope of offenses which are subject to the mandatory
exclusion provisions of 42 U.S.C. 1320a-7(a)(1) by
deleting "financial" crimes from the category of offenses
which requires exclusions. He argues that in 1987
Congress classified fraud against Medicare or Medicaid as
offenses which might justify exclusions under the
discretionary exclusion provisions of 42 U.S.C. 1320a-
7(b) (1). P.’s Memorandum at 15-23. Therefore, according
to Petitioner, his criminal conviction would, at most,
justify an exclusion under the discretionary exclusion
provisions of 42 U.S.C. 1320a-7(b).5/

Petitioner’s argument as to the meaning of the law has two
elements. First, Petitioner asserts that in revising the
statute in 1987, Congress changed key phrasing in section
(a) (1) to narrow its meaning to no longer include
"financial offenses" within the mandatory exclusion
provisions. He predicates this argument on Congress’ 1987
substitution of the term in section (a)(1) "related to the
delivery of an item or service" for the predecessor

5/ A tactic employed by Petitioner throughout his
argument is to characterize his offense as benign or
noncriminal. He at times refers to the offense as a
"billing dispute" (see P.’s Memorandum at 8), and at other
times as an "alleged offense" (see P.’s Memorandum at 2).
But Petitioner’s plea indelibly establishes a criminal
conviction for making false claims for Medicare
reimbursement. I.G. Ex. 5.
-12-

language "related to such individual’s participation in
the delivery of medical care or services."

I do not accept this analysis. The plain meaning of the
1987 enactment is to require exclusions of individuals or
entities convicted of fraud, theft, or embezzlement in
connection with the rendering of items or services under
the Medicare or State health care programs.6/

The second aspect of Petitioner’s argument is based on the
language of 42 U.S.C. 1320a-7(b)(1). He asserts that this
section, which provides for permissive exclusions of
individuals or entities convicted of fraud, theft or
embezzlement against government-financed health care
programs, was intended to provide the sole basis for
excluding parties who committed "financial" offenses
related to the delivery of items or services under the
Medicare or State health care programs. As I noted in
both Greene and Sabbagh, this statutory section, when read
out of context, is broad enough in its terms to encompass
Petitioner’s offense. However, when it is read in
context, it becomes evident that Congress intended this
section to provide for discretionary exclusions of
individuals and entities who are convicted of offenses
directed against programs other than Medicare or State
health care programs.7/

Petitioner makes two additional arguments concerning the
classification of his conduct under 42 U.S.C. 1320a-7. He
contends that his conduct should be considered as a claim
for "excessive charges" under the discretionary exclusion
provisions of 42 U.S.C. 1320a-7(b) (6). He also asserts
that, as he was convicted of a criminal offense pursuant
to 42 U.S.C. 1320a-7b, his offense falls within the
category of discretionary exclusions described in

6/ Because its meaning is plain, it is unnecessary to
compare the current law with predecessor statutes or to
examine legislative history to find Congressional intent.
However, as I noted in both Greene and Sabbagh, my
interpretation of the meaning of 42 U.S.C. 1320a-7(a) (1)
is supported by both a comparison of the present statute
with its predecessors, and legislative history of the 1987
enactment and predecessor legislation.

7/ This intent is clear without reference to legislative
history. Again, however, as I noted in Greene and
Sabbagh, legislative history supports my interpretation of
the law.
- 13 -

42 U.S.C. 1320a-7(b) (7), and, therefore, he cannot be
excluded pursuant to 42 U.S.C. 1320a-7(a)(1). P.’s
Memorandum at 31.

The operative fact which triggers the mandatory exclusion
provisions of subsection (a)(1) is a conviction for an
offense related to the delivery of an item or service
under Medicare or Medicaid. Had Petitioner not been
convicted of an offense, then the I.G. could appropriately
consider whether Petitioner’s conduct provided a basis for
his exclusion under any of the subsections of 42 U.S.C.
1320a-7(b), including subsections (b)(6) and (b) (7).
However, as Petitioner was convicted of an offense
described in subsection (a)(1), the I.G. has no choice but
to exclude him from participation in Medicare, and to
direct his exclusion from participation in State health
care programs, for at least five years.

Thus, 42 U.S.C. 1320a-7(b) (7) permits the Secretary to
exclude, and to direct the exclusions of, any individual
or entity "that the Secretary determines has committed an
act which is described" in either 42 U.S.C. 1320a-7a or

42 U.S.C. 1320a-7b (emphasis added). This subsection
permits the Secretary to impose and direct exclusions on a
party that the Secretary determines has engaged in
criminal conduct directed against Medicare or Medicaid,
without waiting for that party to be charged with or
convicted of a criminal offense. Once that party is
convicted, then for purposes of determining exclusions,
the facts of the case no longer fall within the provisions
of subsection (b) (7), but within subsection (a)(1). The
same conclusion applies to cases that, but for a criminal
conviction, fall within the provisions of subsection

(b) (6) .8/

I therefore conclude that this case involves a conviction
of a criminal offense related to the delivery of an item
or service under the Medicare program, and is governed by
the mandatory exclusion provisions of 42 U.S.C. 1320a-
7(a) (1).

8/ At any rate, it is difficult to perceive how
Petitioner’s conduct would fall within the ambit of
subsection (b)(6). That subsection permits exclusion of
an individual or entity whom the Secretary determines has
made excessive or unnecessary charges for services.
Petitioner was neither indicted nor convicted for making
excessive or unnecessary charges, but, rather, for making
false statements in Medicare claims. I.G. Ex. 4, 5.
- 14 -

CONCLUSION

Based on the undisputed material facts, the law, and
regulations, I conclude that the I.G.’s determination to
exclude Petitioner from participation in the Medicare
program, and to direct that Petitioner be excluded from
participation in State health care programs, for five
years, was mandated by law. Therefore, I am entering a
decision in favor of the I.G. in this case.

/s/

Steven T. Kessel
Administrative Law Judge
